United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 12, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-50315
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,
versus

GABRIEL BENITEZ-VILLAFUERTE,

                                    Defendant-Appellant.

                         --------------------
               Appeal from the United States District
                  for the Western District of Texas
                      USDC No. 6:04-CR-178-ALL
                         --------------------

Before JONES, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Gabriel Benitez-

Villafuerte has moved for leave to withdraw and has filed a brief

in accordance with Anders v. California, 386 U.S. 738 (1967).

Our independent review of counsel’s brief, Benitez-Villafuerte’s

response, and the record discloses no nonfrivolous issues for

appeal.

     Accordingly, counsel’s motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities herein,

and the APPEAL IS DISMISSED.   See 5TH CIR. R. 42.2.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.